ACCEPTED
                                                                                       14-14-00649-CV
                                                                         FOURTEENTH COURT OF APPEALS
                                                                                     HOUSTON, TEXAS
                                                                                  1/29/2015 4:53:04 PM
                                                                                   CHRISTOPHER PRINE
                                                                                                CLERK

                         No. 14-14-00649-CV
 _________________________________________________________________
                                                              FILED IN
                                                       14th COURT OF APPEALS
                        In the Court of Appeals           HOUSTON, TEXAS
                  for the Fourteenth District of Texas 1/29/2015 4:53:04 PM
                               at Houston              CHRISTOPHER A. PRINE
                                                                Clerk
__________________________________________________________________

                              DAVID L. GLASSEL,

                                              Appellant,

                                         v.

      SEAMLESS OPERATING GROUP, LLC INDIVIDUALLY AND
  DERIVATIVELY ON BEHALF OF CHEMICAL FREE SOLUTIONS, LLC,
               AND CEDAR OIL SOLUTIONS, LLC

                                              Appellees


     On Appeal from the 189th Judicial District Court of Harris County, Texas
                      Trial Court Cause No. 2012-41601


    APPELLANT DAVID L. GLASSEL’S MOTION TO EXTEND TIME
             FOR FILING OF APPELLANT’S BRIEF


TO THE HONORABLE FOURTEENTH COURT OF APPEALS:

      Pursuant to Texas Rule of Appellate Procedure 26.3, Appellant David L.

Glassel files this Motion for Extension of Time to File his Appellant’s Brief, which

complies with Rule 10.5(b), and respectfully shows the Court as follows:
      1.    This is an appeal from the final order in Cause No. 2012-41601;

Seamless Operating Group, LLC et al v. David L. Glassel et al; In the 189th

Judicial District Court of Harris County, Texas.

      2.    The current deadline for Mr. Glassel’s Appellant’s Brief is Friday,

January 30, 2015.

      3.    Mr. Glassel was pro se at trial and in this appeal until he was able to

engage the undersigned counsel, who has appeared contemporaneous with the

filing of this motion on January 29, 2015.

      4.    This is Mr. Glassel’s second request for an extension of time. Mr.

Glassel previously requested a 30-day extension to allow him to engage counsel,

which the Court granted.

      5.    Mr. Glassel seeks an extension of time until Monday, March 2, 2015,

which would be a 32-day extension, to allow his counsel to review the record and

the law, and to draft a brief that would assist the Court regarding Mr. Glassel’s

issue on appeal. Mr. Glassel was previously unable to secure representation due to

the complexity of the matter on appeal and insufficient funds. The undersigned

counsel does not have sufficient time to properly prepare a brief to the Court

without the requested extension.

      6.    Mr. Glassel brings this motion pursuant to Texas Rules of Appellate

Procedure 38.6(d) and in compliance with Rule 10.5(b).
                                         2
      7.     Mr. Glassel does not seek this extension for the purposes of delay but

only so that justice may be service.

                                       PRAYER

      For all these reasons, Appellant David L. Glassel respectfully requests a 32-

day extension of time for filing his Appellant’s Brief until Monday, March 2, 2015

and for such further or additional relief to which he may be entitled.

                                        Respectfully submitted,

                                        /s/George F. May/
                                        ________________________________
                                        George F. May
                                        TBA No. 24037050
                                        TWOMEY | MAY, PLLC
                                        2 Riverway, 15th Floor
                                        Houston, Texas 77056
                                        (713) 659-0000 [Telephone]
                                        (832) 201-8485 [Telecopier]
                                        gmay@twomeymay.com

                                        Attorneys for Appellant
                                        David L. Glassel




                                          3
                      CERTIFICATE OF CONFERENCE

       I, George F. May, counsel for Appellant David L. Glassel, do hereby certify
that I have conferred with Appellees’ counsel Travis Vargo regarding Appellant’s
second request for extension of time to file his Appellant’s Brief and Mr. Vargo
indicated to me that he would confer on the matter but, at the time of this filing, I
have not heard from Mr. Vargo so this motion is filed assuming Appellees oppose
Appellant’s request.

                                       /s/ George F. May/
                                             George F. May



                           CERTIFICATE OF SERVICE

As required by Texas Rule of Appellate Procedure 6.3 and 9.5(b), (d), (e), I certify
that I have served this document on all other parties, which are listed below on
January 29, 2015 as follows:

Travis B. Vargo
FRIDGE & RESENDEZ LLC
3000 Smith St.
Houston, Texas 77006
(713) 226-9100 – Phone
(713) 226-9800 – Fax
tvargo@frw-law.com

Attorney for Appellees

             By (check all that apply)
                                 personal delivery
                                 mail
                                 commercial delivery service
                         X       fax, email, or electronic service

                                       /s/ George F. May/
                                             George F. May

                                          4
Date: January 29, 2015




  2